        Case 2:19-cv-00048-NDF Document 81-7 Filed 04/23/20 Page 1 of 6




GRANITE PEAK LAW PLLC
Gregory G. Costanza, Esq.
P.O. Box 635
Bozeman, MT 59771
T: 406.586.0576
F: 406.794.0750
Gregory@granitepeaklaw.com
Attorney for Defendant Medport LLC

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF WYOMING

JIMMIE G. BILES, JR., MD,                           )
                                                    )
       Plaintiff,                                   )
                                                    )       CIVIL NO. 19-CV-48-F
               v.                                   )
                                                    )
JOHN HENRY SCHNEIDER, JR. MD;                       )
and MEDPORT, LLC.                                   )
                                                    )
       Defendants.                                  )

        DEFENDANT MEDPORT’S RULE 26.1 SELF-EXECUTING DISCLOSURES

       COMES NOW, Defendant MEDPORT, LLC (“MEDPORT”), by and through counsel,
hereby submits initial disclosures pursuant to Rule 26 (a)(1) Fed.R.Civ.P.

(A) the name and, if known, the address and telephone number of each individual likely to have
discoverable information that the disclosing party may use to support its claims or defenses,
unless solely for impeachment identifying the subjects of the information;

  John H. Schneider, Jr.
  Reg #64084298
  METROPOLITAN CORRECTION CENTER
  808 Union St
  San Diego, CA 92101

R. Daniel Fleck, counsel for Biles who approved the Settlement Agreement on behalf of his client.

Bradley D. Bonner, counsel for John H. Schneider who approved the Settlement Agreement on
behalf of his client.

Michael D. Greear - past counsel and registered agent for Medport, LLC, address unknown.

Brandon M. Schneider – past executive for Medport, LLC, address unknown.

Harley Morrell – physician assistant, address unknown.


                                           Page 1 of 6
        Case 2:19-cv-00048-NDF Document 81-7 Filed 04/23/20 Page 2 of 6




Sarah Thomas – collected stories re: Biles for Bonner Stinson, address unknown.

John Vipperman - PA, address unknown.

Jeff Lapp - PA, address unknown.

Brett Argeris - PA, address unknown.

Dr. Stephen Emery, address unknown.

Barbara L. Kessler, RT, address unknown.

Sandie (Sandy) Jones, address unknown.

Dr. Kim L. Slight, MD, address unknown.

Barbara Carlson, business manager, address unknown.

Dr. Frank Schmidt, MD, address unknown.

Dr. Caety Schmidt, MD, address unknown.

Dr. Jay Winzenried, address unknown.

Robert J. DiLorenzo, counsel for Barbara Kessler re: incident of 9/5/2006, address unknown.

Jesserae Graham Baker, address unknown.

Brent Berg, address unknown.

Frank Twitchell, address unknown.

Jason Lapp, address unknown.

Jeremy Robertas, address unknown.

Cheryl Dominick, address unknown.

Doug McMillan – West Park Hospital board member, address unknown.

Sue Gibbons, address unknown.

Patti Smith, address unknown.

Dr. Harry Cohen, address unknown.

Sandra Whalen, address unknown.


                                           Page 2 of 6
        Case 2:19-cv-00048-NDF Document 81-7 Filed 04/23/20 Page 3 of 6




Nita Brost, address unknown.

Brad Coughlin, PA, address unknown.

Darin McCann, address unknown.

Kevin Bell, address unknown.

Steve Zirker, address unknown.

Tom Ahern, address unknown.

Gretchen Wood, address unknown.

Michael Trenam, address unknown.

Travis Preszler, address unknown.

Dennies Frerichs, address unknown.

John Vipperman, address unknown.

Tracy Bacon, address unknown.

Stacia Jenson, address unknown.

Connie Andrews, address unknown.

Brian Dalton, address unknown.

Bo Tipton, address unknown.

Joe Maxwell, address unknown.

Jodi Glover, address unknown.

Jason Lawn, address unknown.

Scott Wilson, PA, address unknown.

Dr. Jeff Hansen, address unknown.

Sandy Ronne, address unknown.

Alan Lawler, address unknown.

Vicki Mollett, address unknown.


                                      Page 3 of 6
        Case 2:19-cv-00048-NDF Document 81-7 Filed 04/23/20 Page 4 of 6




Debbie Nilson, address unknown.

Adrian Praetor, address unknown.

Holly Miranda, address unknown.

Wes Wilson, address unknown.

Chad Petrowsky, address unknown.

Pamela Pendray, address unknown.

Byron Donahue, address unknown.

Colette Schwindt, address unknown.

Wendy Cortez, address unknown.

Julie Hammond, address unknown.

Samantha Cauffman Kemper, address unknown.

Dr. Warren Birch, address unknown.

Jody Glover, address unknown.

Tammy Scott, address unknown.

Shauna Migneault, address unknown.

Bill Stangl, address unknown.

Darrin McCann, address unknown.

Chad McKinney, address unknown.

Roxanne Paugels, address unknown.

Christine Hickman, address unknown.

Scott Polley, address unknown.

Laura Campbell, address unknown.

Marilyn Spicer, address unknown.

Crystal Shearer, address unknown.


                                      Page 4 of 6
        Case 2:19-cv-00048-NDF Document 81-7 Filed 04/23/20 Page 5 of 6




Alecia Kozisek, address unknown.

Dr. Ted Ajax, address unknown.

Nate Vance, address unknown.

Steve Zirker, address unknown.

Katie Jenkins, relationship manager at JTECH, address unknown.

Tyler Miller, JTECH, address unknown.

(B) a copy of, or a description by category and location of, all documents, data compilations,
and tangible things that are in the possession, custody, or control of the party and that the
disclosing party may use to support its claims or defenses, unless solely for impeachment. In
cases where it is impractical due to the volume or nature of the documents to provide such
copies, parties shall provide a complete description by category and location in lieu thereof;

        Medport has electronic business files pertaining to its business that may be relevant to
claims or defenses in this matter. See production of such documents provided by Dropbox link
herewith.

(C) a computation of any category of damages claimed by the disclosing party, making available
for inspection and copying as under Rule 34 the documents or other evidentiary material, not
privileged or protected from disclosure, on which such computation is based, including
materials bearing on the nature and extent of injuries suffered; and

       None presently, except attorney’s fees related to this litigation.

(D) for inspection and copying as under Rule 34 any insurance agreement under which any
person carrying on an insurance business may be liable to satisfy part or all of a judgment which
may be entered in the action or to indemnify or reimburse for payments made to satisfy the
judgment.

       No E&O or other coverage exists covering Medport managers or members.


SUBMITTED THIS 8th day of November, 2019.

                                             Granite Peak Law, PLLC

                                             /s/ Gregory Costanza
                                             Gregory G. Costanza, Esq., WY Bar 7-5257
                                             Attorney for Medport, LLC


                                        Certificate of Service


                                             Page 5 of 6
         Case 2:19-cv-00048-NDF Document 81-7 Filed 04/23/20 Page 6 of 6




        I hereby certify that on the 8th day of December 2019, a copy of the foregoing document

was served on the following persons via CM/ECF:

 Anna Reeses Olson #6-3692                        R. Daniel Fleck
 Park Street Law Office                           M. Kristeen Hand
 242 S. Park Street                               THE SPENCE LAW FIRM, LLC
 Casper, WY 82601                                 15 South Jackson
 T: (307) 265-3843                                P.O. Box 548
 F: (307) 235-0243                                Jackson, WY 83001
 aro@parkstreetlaw.com                            T: 307.733.7290
                                                  F: 307.733.5248
 Attorney for Plaintiff
                                                  Attorneys for Plaintiff

John H. Schneider, Jr. MD
Reg #64084-298
METROPOLITAN CORRECTION CENTER
808 Union St
San Diego, CA 92101
Pro Se
Sent by USPS and BOP Special Mail

                                                     /s/Gregory G. Costanza




                                           Page 6 of 6
